DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 17 is objected to because of the following informalities:  Claim 17 recites “(ii)” in line 4. It is suggested that the claim is amended to recite “(iii)”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14, 16-17 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 14 recites “wherein: the polymer-based overlay layer includes a plurality of successive overlay sub-layers; a first overlay sub-layer of the plurality of overlay sub-layers includes a first type of surface treated metal particulate; and a second overlay sub-layer of the plurality of overlay sub-layers includes a second type of surface treated metal particulate” which does not appear to have support in the originally filed specification.
Claim 21 recites “wherein at least one of the plurality of overlay sub-layers includes a plurality of non-surface treated metal particulate” which does not appear to have support in the originally filed specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims	1-2, 4-14, 16-17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Gorges et al. (US 2016/0201719) in view of Reisser (US 5964936) as evidenced by ECKART GmbH (technical data sheet for Stapa Metallux 8154 aluminium paste), Misra (“Aluminum Oxide (Alumina)”, ECT 1st ed., Vol. 1, pp. 640–649, 17 January 2003) and “Alumina Hydrate”.
Regarding claims 1, 2, 4, 7, 10, 11, 12, 14, and 16, Gorges et al. teaches a sliding element for an engine and/or an engine comprising a sliding element (See Abstract), comprising a polymer-based overlay layer disposed on a metallic substrate (paragraph [0009]), the polymer-based overlay layer including: a polymer-based matrix; and a metal particulate (paragraph [0069]), wherein the polymer-based overlay layer includes a plurality of successive overlay sub-layers (paragraph [0092]). 
Gorges et al. teaches wherein the metal particulate includes a plurality of aluminum flakes (paragraph [0081]) but fails to teach wherein the metal particulate is a surface treated metal particulate.  
However, Reisser teaches metal particulate including a plurality of aluminum flakes that are oxidised, i.e. surface treated metal particulate (See Abstract) that includes a metal oxide coating disposed on a surface of the surface treated metal particulate (col. 4, lines 13-19). Reisser further teaches that it is known to coat aluminum flakes with iron oxide (col. 1, lines 52-56) which is a transition metal oxide. Given that the metal of the metal oxide coating is iron oxide and given that the metal of the surface treated metal particulate is aluminum alloy, it is clear that 
Further, Reisser teaches use for coating a color pigment-bearing (claim 12), i.e. sliding element.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a surface treatment, including iron oxide, to the metal particulate of Gorges et al. in order to impart improved covering capability and the desired optical effects including the desired color and heat resistance (col. 1, lines 44-57). 
The resulting surface treated metal particulate of Gorges et al. in view of Reisser inherently imparts a colour to the polymer-based overlay layer, wherein the colour of the polymer-based overlay layer is inherently visually discernible from a colour of the metallic substrate, and wherein the colour of the polymer-based overlay layer is inherently predominantly one of gold, orange, and yellow.  Further, Reisser discloses that the surface treated metal particulate imparts a light-gold to bronze color (col. 5, lines 1-2).
Given that each overlay sub-layer of Gorges et al. in view of Reisser includes surface treated metal particulate, it is clear that Gorges et al. in view of Reisser teach a first overlay sub-layer of the plurality of overlay sub-layers includes a first type of surface treated metal particulate; and a second overlay sub-layer of the plurality of overlay sub-layers includes a second type of surface treated metal particulate as presently claimed.
Regarding claim 5, Gorges et al. teaches wherein the polymer-based overlay layer
Regarding claim 6, Gorges et al. teaches wherein the polymer-based overlay layer
Regarding claim 8, Gorges et al. in view of Reisser wherein the plurality of aluminium flakes are surface treated aluminium flakes, e.g. Stapa Mettalux 8154 (Reisser, See Examples 1 to 3) which have a D50 size of 17 µm to 23 µm along a maximal dimension as evidenced by ECKART GmbH.  
Regarding claim 9, Reisser teaches wherein the surface treated metal particulate includes a core of an aluminum alloy and a coating of hydrated aluminum oxide (col. 4, lines 13-19), i.e. controlled oxidation layer. 
Regarding the phrase “controlled oxidation”, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Gorges et al. in view of Reisser meets the requirements of the claimed surface treated metal particulate, Gorges et al. in view of Reisser clearly meets the requirements of present claims. Further, Reisser teaches wherein the surface treated metal particulate is surface treated via a controlled oxidation process (col. 3, lines 48-55). 
Regarding claim 13, Gorges et al. teaches generally wherein the polymer-based overlay layer has a thickness of 6 to 25 µm (paragraph [0004]) which overlaps the claimed range of about 3 µm to about 17 µm. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a thickness, including that presently claimed, for the polymer-based overlay layer of Gorges et al. and thereby arrive at the claimed invention.
Regarding claim 17, Gorges et al. in view of Reisser teaches wherein at least one of the first type and the second type of surface treated metal particulate includes a plurality of aluminum flakes having a controlled oxidation layer (Reisser, a core of an aluminum alloy and a coating of hydrated aluminum oxide, col. 4, lines 13-19).
Regarding claim 22, Gorges et al. in view of Reisser teaches wherein the surface treated metal particulate includes a core of an aluminum alloy and a coating of hydrated aluminum oxide (Reisser, col. 4, lines 13-19), i.e. controlled oxidation surface layer including aluminum oxide and aluminium hydroxide. As evidenced by Misra and “Alumina Hydrate”, hydrated aluminum oxide is also known as aluminum hydroxide. 
Regarding the phrase “controlled oxidation”, the limitation is a process limitation as set forth above.

Claims	23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Gorges et al. (US 2016/0201719) in view of Reisser (US 5964936) and further, in view of Schmid et al. (US 5,624,486).
Gorges et al. in view of Reisser is relied upon as disclosed above.
Regarding claims 23 and 24, Gorges et al. in view of Reisser teaches wherein the surface treated metal particulate includes a plurality of aluminium flakes comprising a core of an aluminum alloy and a coating of hydrated aluminum oxide (Reisser, col. 4, lines 13-19), i.e. controlled oxidation surface layer. 
Gorges et al. in view of Reisser fails to teach a plurality of aluminium flakes having a coloured transition metal oxide coating.
However, Schmid et al. teaches a plurality of aluminium flakes having a coloured transition metal oxide coating, wherein the coloured transition metal oxide coating includes chromium oxide (col. 3, lines 33-45, col. 4, lines 51-59, col. 5, lines 5-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a plurality of aluminium flakes having a coloured transition metal oxide coating in the surface treated metal particulate of Gorges et al. in view of Reisser in order to provide resistance to environmental factors and desired color properties (Schmid et al., col. 4, lines 51-59, col. 5, lines 5-8).


Response to Arguments
Applicant's arguments filed 03/10/21 have been fully considered but they are not persuasive. 
Applicant amended claim 1 to include limitation from cancelled claim 3. Applicant also amended claims 9, 14, and 17. Applicant also cancelled claims 18-20 and added new claims 21-24.
Applicant argues that Gorges is silent as to the color of the substrate 102 and the substrate 102 of Gorges, for example, may conceivably be imbedded with a material and/or include a surface layer or coating that provides the substrate 102 "with a color ranging from light-gold to bronze." The fact that the substrate 102 of Gorges may potentially be a different color than the overlay layer 104 in some circumstances is insufficient to establish that modified Gorges inherently possess and/or implicitly discloses such subject matter.
However, there is no evidence to support Applicant’s position. There is no indication, either implicitly or explicitly, in Gorges that discloses the substrate 102 is imbedded with a material and/or include a surface layer or coating that provides the substrate 102 "with a color ranging from light-gold to bronze" as stated by Applicant. Given that the substrate of Gorges is made of a different material than the resulting polymer-based overlay layer of Gorges in view of Reisser, the color of the resulting polymer-based overlay layer would necessarily include colors that are different from the metallic substrate since the materials are not identical.
Applicant argues that Reisser fails to suggest the use of a surface treated metal particulate in a polymer- based overlay layer (e.g., a sliding layer) of a sliding element as claimed. The term "bearing" as used in claim 12 and the disclosure as a whole means to exhibit or show, as in the metal oxide layer exhibits a color pigment.
Upon reconsideration, it is agreed that claim 12 of Reisser does not disclose a bearing/sliding element. This portion of Reisser was only used to point out further similarities with Gorges. However, it is not necessary for Reisser as a secondary reference to teach sliding element which is already recognized by Gorges. Further, note that while Reisser does not disclose all the features of the present claimed invention, Reisser is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely metal particulate that is a surface treated metal particulate, and in combination with the primary reference, discloses the presently claimed invention. 
With respect to claim 14, Applicant argues that Gorges does not describe or suggest that the two or more of the sub-layers include different types of particulate.
However, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., two or more of the sub-layers include different types of particulate) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). It is noted that there is nothing in the present claims that require the first type and the second type of surface treated metal particulate to be different. Hence, the present claims are open to the first type and the second type of surface treated metal particulate being the same.
With respect to claims 5-6, Applicant argues that both the wt% and the vol% of a compound are heavily influenced by several factors, such as the composition (e.g., material) of 
However, while it is agreed that wt% and vol% are different, given that the prior art discloses amounts that overlap that presently claimed and further discloses polymer-based overlay layer comprising mainly polymer and metal particulate as presently claimed, the Examiner’s position remains that the vol% as disclosed by Gorges et al. would overlap the wt% as presently claimed, absent evidence to the contrary. 
With respect to claim 22, Applicant argues that Reisser describes "an aluminium alloy and a coating of hydrated aluminium oxide" that "contains corresponding proportions of hydrated oxides." (Reisser, 4:13-19). Hydrated oxides are a compound of oxide and water, whereas hydroxide is a compound including a hydroxyl functional group. Therefore, the hydrated aluminium oxide of Reisser does not describe or suggest that "the surface treated metal particulate includes a controlled oxidation surface layer" including "aluminium oxide and aluminium hydroxide" as recited in new claim 22.
However, as set forth above, as evidenced by both Misra and “Alumina Hydrate”, hydrated aluminum oxide is also known as aluminum hydroxide. Furthermore, hydrated aluminum oxide may also meet aluminum oxide as presently claimed given that hydrated aluminum oxide is aluminum oxide and water, as evidenced by PubChem.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787